On State’s Motion for Rehearing.
MORROW, P. J.
In his motion for re-' hearing, state’s counsel insists that the testimony with reference to the location of the wounds upon'the deceased was misinterpreted by this court in its original opinion. In view of the evidence, in the opinion of the writer, the location of the wounds inflicted upon the deceased is a matter of no importance as bearing upon the legal «question controlling the disposition of the appeal.
- From the testimony of the appellant, the following appears: He was a deputy sheriff. An individual by the name of “Dutch” or Henry Dietz, who bore the reputation of a violator of the laws prohibiting the liquor traffic, was assaulted and injured, and informed the appellant that the injury was inflicted by two Mexicans whose names were disclosed, and that the Mexicans were hired by a man known as Big Boy Williams, who also bore the reputation of a violator of the liquor laws. As related by Dietz, he had been robbed by the Mexicans of his- money and his automobile. The latter was known to the appellant to be a Nash sedan. The appellant, with the view of apprehending the offenders, summoned several persons to his aid, including Big Boy Williams, who had been previously arrested in view of the statement of Dietz, but released upon his denial that he hired the Mexicans to assault Dietz. After assembling his posse, which included one Ooleman and three other persons who were with the appellant in an automobile and two other persons in another automobile following, they all proceeded into the country for some distance at a late hour of the night. Before assembling the posse, appellant communicated with the shefiff and was instructed to arrest the Mexicans mentioned. Entertaining the belief that the Mexicans were endeavoring to get down to the river, and observing the lights of a car approaching, the appellant -and his companions caused the lights on their cars to be turned off. The appellant and his four companions got out of tiheir cars. The approaching car (which was a Ford touring car) ran up to a point about 25 feet of the appellant’s car, and, when the appellant stepped into the light and said, “This is the Law, stop,” the driver of the car immediately turned it around, and the appellant, not knowing it was a Ford car and thinking it contained the Mexicans, fired his shotgun (which was loaded with buckshot) in the direction of the car, for the purpose, he claimed, of stopping but not of injuring the parties, and also for the purpose of puncturing the tires. According to his testimony, he fired no additional shots at that time, but that his companions fired a number of times. The entire time consumed in the firing upon the first occasion did not exceed eight or ten seconds. The appellant gave no instructions to his companions to fire. The driver of the Ford car failed to stop, and the appellant and ibis companions pursued it for a short distance, when one of the occupants of the Ford car got out of it, and the appellant and Oole-man pursued him on foot. According to the -appellant’s testimony, he fired over the head of the man who was fleeing.
In his cross-examination, the appellant admitted that he had made a statement in writing in which he said that, after waiting for the approach of the car in which the deceased was riding and subsequently killed, and after stating to the occupants of the car that he was an officer and calling upon them to stop and as the car was turning, he fired at the tires once; that he did not know Who else fired, but said: “We fired several shots. We got in our car and followed them, watching the tail light, about half a mile when Coleman and myself jumped out of the car and run around the car. When I saw the bulk of a man running I fired at him and he fell. * * * I fired at him and he fell and I went on to where ihe fell, rolled him over on !his back to see how bad he was hurt, thinking I had shot him. * * * Thinking I had shot him and went there to see who he was.”
It developed that, when they reached the man who had fallen, it was Murray, who, from other testimony, it appears was driving the car in which the deceased was killed. Murray was not wounded except that he was shot in one of his hands with a bullet or buckshot. Appellant said further: “When that Ford turned around, I shot the tires. I was if twenty shots were fired. I don’t believe the first one to shoot. * * * I don’t know there were that many. There were several shots fired. The best I could count there were only eight.”
Murray, the driver of the car in which the deceased was killed, was a witness for the state. He and Jones, the deceased, had been in attendance upon a lodge meeting until late "in the night. Jones, who was conducting a café at Monahans, remarked that he would have to get an early breakfast, that it was too late to go to bed, and suggested that they take a drive in the car. While driving upon the road, a man suddenly stepped in front of the lights of Murray’s car and said, “Halt,” but said nothing ofl being an officer. Becoming frightened and believing that he was about to be robbed, Murray turned his car, and, as he turned, shots were fired, estimated by him from 15 to 20, and estimated by another • state’s witness at about 25. There was more than one gun firing, but the number the witness could mot tell. As he fled in his car, he was pursued. Finding that he was unable to escape, he stopped the car and left it. He was pursued by McDonald, the appellant, and Ooleman and fired upon. When fired upon, he fell to avoid other shots. His left hand was shot through with a bullet or buckshot. This *673occurred some time after the deceased was shot; that is, some time after Murray had gotten out of his car and run for some distance. According to the witness, his was a Ford touring car with curtains up. It was a moonlight night. His examination of the bullet holes upon the car after the shooting revealed three or four through the baclr curtain. One shot came out through the top of the car over the steering wheel. There were' two holes in the left side of the car and one in the little side curtain. Jones, the deceased, was sitting in the seat by the witness at the time the firing began; that is, on the right-hand side.
There was evidence from the witness Wilcox, one of the posse, that the appellant had said before the occurrence in which the deceased lost his life that it was a Nash sedan that he was hunting; that the witness and his brother, at the appellant’s solicitation, were near the scene in a different car from that on which the shots were fired by Wilcox and his brother; that the character of the car in which the deceased and Murray were lading was observed by him and his brother at the time it was approaching and before the shots were fired. They could tell that it was a Ford touring ear. No statement was made before the shooting that the posse were officers.
There was testimony to the effect that on the occasion the appellant was under the influence of intoxicating liquor. There was testimony to the contrary. Appellant denied it. There was also testimony supporting the reputation of the appellant as a peaceable man.. There was no evidence of animosity towards either Jones or Murray, and the appellant disclaimed any desire to injure them.
 To the mind of the writer, the evidence does not present an issue of negligent homicide. The theory upon which the case was submitted to the jury was that of a conspiracy; that in what was done at the time the deceased was killed all the parties in the ear with the appellant were acting together. The appellant fired first, according to his testimony, and the others so quickly thereafter that it is difficult to estimate the space of time between the two. According to the appellant’s testimony, he did not shoot to kill, but áiot at the tires. It is not claimed by the state that the shots fired by him personally killed the deceased. To the mind of the writer, such proof is not necessary to support the finding of the jury of the appellant’s guilt. The jury was not bound to accept as true his statement that he fired at the casings. From his conduct then, previous, and subsequent thereto, the jury was warranted in concluding that it was the intent of the parties to kill the deceased and his companion, believing them to be Mexicans, and that their object in killing them was to prevent their escape. That many of the shots fired by the posse of which the appellant was a member and lead-er were fired into the car in which the deceased was riding and that by some of the shots so fired his death was brought about is not open to controversy. The legal principles controlling the case of Banks v. State, 85 Tex. Cr. R. 165, 211 S. W. 217, 5 A. L. ft. 600, in which a death penalty- was affirmed against Banks, who fired into a moving train, the shot taking effect upon one of the railroad employees of the train and against whom Banks had no specific grudge, are deemed applicable to the facts presented in the. present appeal. Taking account of the law of principals, the facts are not unlike those before the court in Bilyeu v. State, 103 Tex. Cr. R. 25, 279 S. W. 845, in which it appears that the marshal of the town, endeavoring to stop an automobile in which certain boys were making a noise calculated to disturb the; peace, fired his pistol, according to his testimony, at the casings of the car, with no intent to injure any of the boys, the shot taking effect in the body of one of the boys and killing him, the court stating that the circumstances were such as justified the conclusion of the jufy that the shots were fired at the occupants of the automobile, and that, if such were their conclusions, they were justified in finding the appellant guilty of murder. In the present instance, if the occupants of the car fired upon by the appellant and his companions had been Mexieáns for whom they were looking, we are aware of no principle of law that would have justified their acts. The right to arrest an offender charged with an offense does not include the right to slay him. If the shots fired by the posse were voluntarily fired in the car in which thel deceased and his companion were riding and the death of the deceased resulted therefrom, the offense, in the opinion of the writer, is in no sense to be classified as negligent homicide. Illustrative is the case of Davis v. State, 106 Tex. Cr. R. 300, 292 S. W. 220, in which two young men were riding in an automobile upon the streets of Terrell at night. The appellant, a constable of the county, fired into the car and killed the deceased. According to his testimony, the constable thought the car was driven by drunken negroes and he wanted to stop, them; that the shots were fired for that purpose and with no intent to kill. On the appeal, complaint was made of the failure to submit the issue of manslaughter, also the issue of negligent homicide. Both of these contentions were rejected in the original opinion and the opinion on motion for rehearing written by our Brother Lattimore in which attention was called to the case of Banks v. State, supra. The contention that manslaughter was involved was likewise rejected, the appellant basing his contention upon the opinion of this court in Carter’s Case, 30 Tex. App. 551, 17 S. W. 1102, 28 Am. St. Rep. 944. The case is distinguishable from the present for the reason that Carter was a member of a posse and was *674fired upon by the fugitive before the (homicide for which he was on trial, thereby presenting the issue of self-defense and manslaughter, neither of which is involved in the present record.
The state’s motion for rehearing is granted, the order of reversal is set aside, and the judgment of the trial court is affirmed.